Case 1:19-cv-20764-CMA Document 8 Entered on FLSD Docket 04/03/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-20764-CIV-ALTONAGA/Goodman

 STRIKE 3 HOLDINGS, LLC,

        Plaintiff,
 vs.

 JOHN DOE, subscriber assigned
 IP address 73.57.29.137, an individual,

       Defendant.
 ________________________________/

                                              ORDER

        THIS CAUSE came before the Court upon a sua sponte examination of the record. Federal

 Rule of Civil Procedure 4(m) requires service of summons and complaint to be perfected upon

 defendants within 90 days after the filing of the complaint. Plaintiff filed this action on February

 26, 2019, and to date, there is no indication in the court file that Defendant has been served with

 the summons and Complaint. It is therefore

        ORDERED AND ADJUDGED that on or before May 27, 2019, Plaintiff shall perfect

 service upon the Defendant or show cause why this action should not be dismissed for failure to

 perfect service of process. Failure to file proof of service or show good cause by May 27 will

 result in a dismissal without prejudice and without further notice.

        DONE AND ORDERED in Miami, Florida, this 3rd day of April, 2019.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
